Title: To George Washington from Major General Stirling, 7 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanock [N.J.] 7th Octobr 1778 Eleven oClo. a.m.
          
          I have received your Excellency’s letter of the 5th. As to the report “of the Brittish fleet of Men of war having Sailed in quest of the french fleet,” I belive there [is] Nothing in it, for I saw a Certain person Yesterday who must have known it, had it been so, and would have Mentioned it; as he was desireous of telling me every Circumstance that has lately happend Among the rest he informed me, that an Expedition has taken place against Egg harbour, Some frigates and Small Armed Vessels with some troops from Staten Island under the Command of Courtland Skinner are Sailed for that place; Also that the Ship or frigate on board of which Genl Robertson and others have taken their passage, had a Number of Vessels under Convoy but that out Sailing some of them she left them, one of which a large transport is taken, having on board some person of Consequence, which Shagreens them much. the Sailing of these two fleets might have deceived the Sailor’s. and account for the two fleets lately seen on the Coast. however I am much Surprizd at Major Howels Silence. ’tis possible this Egg Harbour Expedition might have engrossed his Attention. A Gentleman I have this Moment seen, assures me that all was queit at Eggharbour on Sunday last. Genl Maxwell has sent two Messengers to Major Howell for Intelligence, I have now desired him to send Capt. Forman (who is well acquainted in that Country) to go to Middletown Naversink &c. and get all the Intelligence he can and immediately to return.
          I wrote your Excellency Yesterday that the Enemy Continued forageing about four Miles Easterly from this place all day on the 5th and in the Evening retired to their former Station near the New Bridge. where they have Continued very quiet ever Since. there was 
            
            
            
            some fireing of Cannon—about Eight this morning in New York Bay Near the Narrows the Meaning of it I cannot guess. I take the Oppertunity of Sending this by Col. Craig who is going immediately to head Quarters. and Am your Excellency’s Most Obedient Humble Servt
          
            Stirling,
          
          
          p.s. Major Washington is arrived with Moylens Regt I shall Keep him in this Quarter & will send all the other little detachments of Horse to Genl Woodford.
          
        